DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 3 and 13 being incorporated into independent claims 1 and 11.  This is found persuasive.
The requirement is regarding the species has been Withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 9, 11-12, 14, 16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH08199915.
Regarding claim 1, JPH08199915 discloses a corner window lite assembly (Fig. 10) comprising a window lite that comprises having an interior surface (approximate 1, “outer wall”; Fig. 7) configured to face an interior portion of a building and an exterior surface configured to face outside of the building, the window lite comprising a first lite 
Regarding claim 2, JPH08199915 discloses the frame structure further comprises a window lite mounting flange assembly having a first flange assembly portion (65) coupled to the header saddle, a second flange assembly portion (73) coupled to the base plate, a third flange assembly portion (18) coupled to the first vertical post, and a fourth flange assembly portion (18) coupled to the second vertical post.
Regarding claim 4, JPH08199915 discloses each of the first angle, the second angle, and the third angle is about 90 degrees (Fig. 10).
Regarding claim 6, JPH08199915 discloses the first lite portion and second lite portion are separate pieces coupled together (Fig. 10).
Regarding claim 9, JPH08199915 discloses wherein the corner window lite assembly is configured to, upon installation, carry a portion of a load of the exterior wall of the building above the corner window lite assembly (Fig. 5). 
Regarding claim 11, JPH08199915 discloses a corner window lite assembly for installation in a first corner portion of a building (Fig. 10) comprising a window lite having an outer perimeter; and a frame structure (16, 18, 26) that frames the window lite, and comprises a header saddle (approximate 50) configured to couple to a header that is a structural load member of an exterior wall portion of the building and including a first saddle portion (61), a second saddle portion (62), a third saddle portion (portion of 65), and a fourth saddle portion (another portion of 65), wherein the first saddle portion Application No. 17/077,384Attorney Docket No. 128269-OOO1UTO1and the second saddle portion form a first angle between 45-135 degrees, wherein the first saddle portion and the third saddle portion form a second angle between 45-135 degrees, and wherein the second saddle portion and the fourth saddle portion form a third angle between 45-135 degrees; a base plate (72) including a first base portion and a second base portion (portions that converge to form the angle) that form a fourth angle between 45-135 degrees; a first vertical post (one side of 26) that extends between the first saddle portion and the first base portion, a second vertical post (second side of 26) that extends between the second saddle portion and the second base portion; and a set of back plates (60, 63) that couple to the first and second saddle portions via a set of fasteners (67). 
Regarding claim 12, JPH08199915 discloses the frame structure further comprises a window lite mounting flange assembly (75, Fig. 10) that attaches to substantially all of the outer perimeter of the window lite.
Regarding claim 14, JPH08199915 discloses wherein the window lite comprises two or more window lite portions that form an angle of between 45-135 degrees (Fig. 10). 
Regarding claim 16, JPH08199915 discloses the window lite comprises a single piece curved window lite (Fig. 10)
Regarding claim 19, JPH08199915 discloses the corner window lite assembly is configured to carry a portion of a load of a second portion of the building above the first corner portion of the building when integrated into the exterior wall portion of the building (Fig. 5). 
Regarding claim 21, JPH08199915 discloses a corner window lite assembly (Fig. 10), comprising a window lite having an interior surface (approximate 1) configured to face an interior portion of a building and an exterior surface configured to face outside of the building, the window lite comprising a first lite portion (approximate 16 one side) and a second lite portion (approximate 16 other side); a frame structure (16, 18, 26) that frames the window lite, and comprises a header saddle (approximate 50) configured to couple to a header that is a structural load member of an exterior wall portion of the building and including a first saddle portion (61), a second saddle portion (62), a third saddle portion (portion of 65), and a fourth saddle portion (opposite portion of 65); a base plate (72) including a first base portion (portion of the base converging to the angle) and a second base portion (other portion of the base); Application No. 17/077,384Attorney Docket No. 128269-OOO1UTO1a first vertical post (portion of 26 on the side of the first saddle) that extends between the first saddle portion and the first base portion; a second vertical post (second portion of 26 approximate the second post) that extends between the second saddle portion and the second base .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7-8, 10, 15 and 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH08199915.
Regarding claims 5 and 15, JPH08199915 discloses the frame, wherein the corner window lite assembly is configured to, upon installation, increase a view area from an interior of the building to an exterior of the building when integrated into the exterior wall portion of the building (Figs. 7-10), but does structure is made of at least one of aluminum and steel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a frame made of at least one of aluminum and steel to have a material that was capable of having the strength and durability to carry a portion of a building load, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from selecting a material that was widely used in the art of window lite frames. 
Regarding claims 7 and 17, JPH08199915 discloses the frame structure as set forth above, but does not disclose a width of less than 10 feet.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a frame with a width of less than 10 feet as practical width range for fabrication and installation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from selecting an optimal width.
Regarding claims 8 and 18, JPH08199915 discloses the frame structure has a height that is at least twice as large as the width.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from selection a height of the frame that was dimensioned for the purposes of the design of the window.
Regarding claims 10 and 20, JPH08199915 discloses the portion of the building is adjacent a sliding door (Fig. 5), and wherein the assembly is configured to replace an existing structural element in the exterior wall positioned to carry a portion of a load of the building, but does not disclose the assembly is substantially the same height as the sliding door.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the height of the sliding door and assembly equal to one another to create as smooth as a transition as possible, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
There would be no new or unpredictable results achieved to have uniform heights and dimensions between surrounding portions of a frame and window assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633